DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-051693 filed March 19, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication (WO 2019/181684) of PCT/JP2019/010233 filed March 13, 2019.
Claim Status
Claims Filing Date
March 18, 2022
Amended
8
New
15-17
Cancelled
1-3, 12
Pending
4-11, 13-17
Withdrawn
4-7
Under Examination
8-11, 13-17


Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [0045] “The titanium-based power”. 
Response to Arguments
Murakami in view of Onishi
Murakami in view of Harasaki, Kim, and either one of Li or Riku
Applicant’s arguments, see Remarks pg. 7 para. 3, pg. 9 paras. 2-3, filed March 18, 2022, with respect to the rejections of claim 8 under Murakami in view of either one of 1) Onishi or 2) Harasaki, Kim, and either one of Li or Riku have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues the prior art does not teach the porous titanium-based sintered body is sheet-shaped (Remarks pg. 7 para. 3, pg. 9 para. 3), where Murakami teaches sintered bodies arranged around a round bar core material (Murakami [0013]) and Onishi teaches a cylindrical titanium filter (Onishi [0001], Example, [0011]) (Remarks pg. 9 para. 2).
New Grounds
However, in light of claim amendment and upon further consideration, a new ground(s) of rejection is made in view of Xi, Murakami, and Onishi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xi (CN 101032751 machine translation) in view of Murakami (JP H04-364858 machine translation) and Onishi (JP 2004-149842 machine translation).
Regarding claim 8, Xi teaches a method for preparing a metal porous titanium plate (i.e. the porous titanium-based sintered body is sheet-shaped) ([0002]) comprising loading titanium powder (i.e. the titanium-based powder is a titanium powder) into a box-shaped mold and sintering (i.e. placing a titanium-based powder in a mold by dry process without substantially applying pressure) ([0011], [0025]) at 900 to 1200°C (i.e. sintering the powder at higher than 900°C and 1000°C or lower) ([0017]) where examples use titanium powder with a particle size of 0.05 to 0.10 mm (50 to 100 um) (i.e. all particles fall within this range, such that D10 is 40 um or more and D50 is 50 to 100 um) ([0027], [0030], [0033], [0036]) and the plate has a porosity (i.e. void ratio) of more than 45% ([0009], [0015], [0019], [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Xi teaches loading the powder into a mold and sintering ([0011], [0025], [0027], [0030], [0033], [0036]) without the application of pressure. Similarly, Onishi teaches a titanium sintered body (1:6) manufactured by filling the mold without pressurization (5:24).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Xi to fill the mold without pressurization because it allows for the particles to keep their shape and bonding to occurs only at the contact portions between the particles, allowing the sintered body to keep the same porosity as before sintering (Onishi 4:23-27). 
Xi is silent to the average circularity of the powder.
Murakami teaches forming a porous material with high sintering strength and maintained porosity ([0001], [0005]) using titanium alloy ([0012]-[0014], [0017]) polyhedron or non-spherical powder (i.e. titanium-based powder having an average circularity of 0.85 or less) ([0006]-[0010]) with a particle size of about 1 to 5000 um ([0011]) that is loaded into a mold (i.e. by dry process without substantially applying pressure) and sintered in a vacuum ([0014]) where the polyhedral powder sufficiently adheres to each other by surface contact, maintaining the porous state ([0015]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Xi to use polyhedron or non-spherical powder (Murakami [0006]-[0010]) because it allow for surface contact between the powders so that the powders are joined by diffusion, increasing bonding strength and lowering or shortening sintering temperature (Murakami [0007]) and the sintering temperature is about 200°C lower than the conventional method, preventing material deterioration (Murakami [0017]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).
In the even it is determined that the particle size teachings of Xi do not read on that claimed, then the below rationale is applied.
Xi teaches a particle size of 0.05 to 0.10 mm (50 to 100 um) in the examples ([0027], [0030], [0033], [0036]), but is silent to D10 being 40 um or more and D50 being 65 to 100 um.
Onishi teaches a titanium sintered filter (1:6-8) formed from a particle size distribution that satisfies X = (D90-D10)/D50<=2.0 (3:8-13, 4:34-36) with examples having D50 of 80, 79, or 78 um and D10 of 72, 56, or 54 um (Table 1 Ex. 1-3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use a particle size distribution in Xi that satisfies the teachings of Onishi because it results in a high production yield (Onishi 3:8-15, 4:29-40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The average pore diameter being 23 to 45 um, the specific surface area being 0.020 to 0.065 m2/g, and a flexural strength of 22 MPa or more have been considered and determined to recite properties of the claimed porous titanium-based sintered body. Xi in view of Murakami and Onishi teach a composition (Xi [0011], [0025]; Murakami [0012]-[0014], [0017]; Onishi 1:6-8), powder shape (Murakami [0006]-[0010]) and size (Xi [0027], [0030], [0033], [0036]; Onishi 3:8-13, 4:34-36, Table 1 Exs. 1-3), and process (Xi [0011], [017], [0025]; Murakami [0014];  Onishi 5:24) that is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including having an average pore diameter of 23 to 45 um, a specific surface area of 0.020 to 0.065 m2/g, and a flexural strength of 22 MPa or more.
Regarding claim 9, Xi in view of Onishi teaches a titanium sintered filter (1:6-8) formed from a particle size distribution that satisfies X = (D90-D10)/D50<=2.0 (3:8-13, 4:34-36) with examples having D50 of 80, 79, or 78 um (Table 1 Ex. 1-3).
Regarding claim 10, Xi in view of Onishi teaches a particle size of 0.05 to 0.10 mm (50 to 100 um) (Xi [0027], [0030], [0033], [0036]) with D90 of 109 or 140 um (Onishi Table 1 Exs. 1-3) and D50 of less than 100 um (Onishi 4:45-47). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Xi in view of Onishi to limit the particle size distribution upper end because for particle size of more than 100 um it is necessary to perform a re-sintering process so that desired mechanical strength may be obtained without causing too much sintering, making it difficult to secure porosity (Onishi  4:45-47, 5:1-18). Therefore, larger particle size requires additional processing and higher sintering temperature, risking decreasing porosity of the finally formed body. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Xi in view Onishi teaches a particle size of 0.05 to 0.10 mm (50 to 100 um) ([0027], [0030], [0033], [0036]) with D10 of 72, 56, or 54 um (Table 1 Exs. 1-3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Xi in view of Onishi to limit the particle size distribution lower end because it improves production yield (Onishi 4:33-34). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 13, Xi teaches sintering at 900 to 1200°C ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 14, Xi taches sintering in a vacuum furnace ([0011], [0025]) at 1x10-3 Pa ([0027], [0030], [0033], [0036]).
Regarding claim 15, Xi teaches a porosity (i.e. void ratio) of more than 45%, such as 50% to 60% or 65% ([0009], [0015], [0019], [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 16, a flexural strength of 22 to 45 MPa has been considered and determined to recite a property of the claimed porous titanium-based sintered body. Xi in view of Murakami and Onishi teach a composition (Xi [0011], [0025]; Murakami [0012]-[0014], [0017]; Onishi 1:6-8), powder shape (Murakami [0006]-[0010]) and size (Xi [0027], [0030], [0033], [0036]; Onishi 3:8-13, 4:34-36, Table 1 Exs. 1-3), and process (Xi [0011], [017], [0025]; Murakami [0014];  Onishi 5:24) that is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including having a flexural strength of 22 to 45 MPa.
Regarding claim 17, Xi teaches a mold made of zirconia ([0013], [0025]).
Related Art
Ogasawara (Ogasawara et al. Development of the titanium sheet material utilizing binders. Journal of the Japan Society of Powder and Powder Metallurgy Vol. 49, No. 9. (2002) 829-833.)
	Ogasawara teaches a porous titanium sheet manufactured using spherical titanium powder with a porosity of at least 45%, tensile strength and deflective strength of more than 100 MPa, pore diameter of 32 to 44 um for use as a sintered metal filter (abstract). While Ogasawara teaches spherical titanium powder (abstract, Fig. 2), claim 8 recites titanium-based powder with an average circularity of 0.85 or less.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735
 

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735